CHIEF JUSTICE BENDER,
concurring in the judgment.
T32 The majority reverses the court of appeals' decision on grounds that it required trial courts to analyze the doctrine of chances to determine whether evidence of other acts is admissible under CRE 404(b) or section 16-10-301, C.R.S. (2013), and that it erroneously overturned the trial court's admission of evidence that Jones allegedly sexually assaulted two other women. Maj. op. 1° 1, 9-10, 17, 23, 29-80.
133 Although I agree with the majority's conclusion that the trial court did not abuse its discretion in admitting evidence of Jones's alleged sexual assaults in Florida and Louisiana, I disagree with the majority's characterization of the court of appeals' decision as effectively requiring all trial courts to the use the doctrine of chances in every Spoto analysis. In addition, I write separately to discuss how the purpose for which the other acts evidence is being offered affects the degree of similarity required to satisfy Spoto's logical relevance prongs-that is, when a trial court uses similarity of conduct as its theory of logical relevance, it must consider whether the evidence is being offered to prove identity, which requires a higher degree of similarity between the alleged other acts and the defendant's alleged conduct in the case, or whether the evidence is being offered to prove something else such as intent or mistake, which requires a lesser degree of similarity. Hence, I respectfully concur in the majority's judgment to reverse the court of appeals' decision and to remand the case to the trial court for reinstatement of Jones's convictions, but I do so under a different rationale.
€34 The majority construes the court of appeals' decision as "effectively" holding that "other acts evidence must satisfy the doctrine of chances to also satisfy the second and third prongs of the Spoto test." Maj. op. (17. However, I read the court of appeals' decision to permit but not require use of the doctrine of chances in a Spoto analysis: "In a sexual assault prosecution, evidence of the defendant's other alleged sexual assaults may be logically relevant under the 'doctrine of chances." People v. Jones, 313 P.3d 626, 631-32, No. 09C0A28362, 2011 WL 3616006 (Colo.App. Aug. 18, 2011) (emphasis added). Consequently, I disagree with the majority that the court of appeals' decision requires clarification of the role played by the doe-trine of chances in a trial court's Spoto analysis. Maj. op. 112. In my view, the court of appeals' decision is consistent with the majority's holding that a trial court retains discretion to analyze Spoto's logical relevance prongs without use of the doctrine of chances. Maj. op. 1% 1, 9, 17, 22, 80.
135 I turn now to a discussion of how the purpose for which other acts evidence is offered relates to a trial court's analysis of Spoto's logical relevance prongs. Here, as the majority describes, the trial court below determined that evidence of Jones's two other alleged sexual assaults was admissible to show a "common plan, scheme, or design, and to rebut [Jones's] defense of consent." Maj. op. 14. In determining whether to admit this evidence, the trial court did not explicitly state its theory of logical relevance. Nevertheless, similarity of conduct is the only reasoning provided by the trial court, namely that the evidence showed that Jones had non-consensual sex with two other white women, late at night, after the women had been drinking, and while holding their mouths closed. Maj. op. 1126-27. Moreover, the basis for Jones's appeal of the trial court's admission of the evidence has been that the alleged Florida and Louisiana sexual assaults are not sufficiently similar to the conduct alleged in this case to be admissible under CRE 404(b) or section 16-10-8301. Maj. op. 1 6.
1 36 Like the doctrine of chances, similarity of conduct is but one theory of logical relevance that trial courts are permitted to use in determining whether to admit other acts evidence. People v. Spoto, 795 P.2d 1314, 1319 (Colo.1990) ("[There is generally no similarity of conduct requirement concerning evidence of other crimes, wrongs or acts offered for permissible purposes such as proof of intent, preparation, plan or accident under CRE 404(b)"); see Edward J. Im-winkelried, Uncharged Misconduct Evidence § 2.13 (2012) ("'The test should be logical *281relevance rather than similarity ... [and] the judge should demand proof of similarity only if the proponent's theory of logical relevance assumes similarity.").
37 When employing similarity of conduct as its theory of logical relevance, a trial court must pay particular attention to the purpose for which the other acts evidence is being offered so as to know what amount and type of similarity is required for admissibility, and so as to guard against the admission of improper propensity, disposition, or character evidence that has been veiled under a vague showing of similarity. This is especially true in a case like this, where the other acts evidence has been offered to show a common plan of sexual assaults:
[Tlhe courts sometimes use the rubric "plan" as a subterfuge for admitting the defendant's similar sexual misdeeds. The spurious plan becomes the pretext for admitting the evidence.
Imwinkelried § 4.18.
38 We have previously distinguished the high degree of similarity required to admit other acts evidence for the purpose of proving the defendant's identity from the lower degree of similarity required to admit other acts evidence for other purposes such as proving the defendant's intent or mistake. People v. Rath, 44 P.3d 1033, 1042 (Colo.2002); see also Imwinkelried § 8.07. Whether sufficient similarity has been shown, then, depends entirely on the purpose for which the other acts evidence is being offered, with more similarity required for other acts evidence being offered to prove the defendant's identity than for other acts evidence being offered to prove the occurrence of the act or the intent of the defendant.
189 Turning to the facts of this case, the trial court determined that the purpose of offering evidence of Jones's two other alleged sexual assaults was to disprove Jones's defense of consent and not to prove Jones's identity. When other acts evidence is offered to prove identity, the other acts evidence must demonstrate both similarity to the charged offense and dissimilarity to the methods generally used in such offenses. People v. Honey, 198 Colo. 64, 596 P.2d 751, 755 (1979) (analysis of other acts evidence under common law test superseded by passage of CRE 404(b)). When other acts evidence is offered for permissible CRE 404(b) purposes other than identity, "it suffices that all incidents fall into the same general category." Edward J. Imwinkelried, The Use of Evidence of an Accused's Uncharged Misconduct to Prove Mens Rea: The Doctrines Which Threaten to Engulf the Character Evidence Prohibition, 51 Ohio St. L.J. 575, 576 (1990); see also People v. Everett, 250 P.3d 649, 658 (Colo. App.2010).
140 In assessing the trial court's ruling, the court of appeals turned to the doctrine of chances for assistance in examining the degree of similarity between Jones's two other alleged sexual assaults and the alleged conduct involving J.R. The doctrine of chances operates by process of elimination, eliminating random chance as an explanation for the offense charged and making alternative explanations more likely without entailing a propensity inference. A classic example of the doctrine of chances is the "brides in the bath" case, in which a defendant charged with murdering his wife has had multiple wives who accidentally drowned in a bathtub. See Spoto, 795 P.2d at 1319. Pursuant to the requirements of CRE 404(b), the doctrine of chances relies on an objective intermediate inference regarding the statistical likelihood of the similarities between the cireamstances of the other acts evidence and the charged offense rather than a subjective intermediate inference concerning the probability that the defendant committed the offense based on his or her character. Imwinkelried § 4.01.
(I 41 In the context of a sexual assault case, the doctrine of chances can serve as a proper rationale to admit evidence of other alleged sexual assaults to disprove consent because when two or more victims "tell similar stories, the chances are reduced that both are lying or that one is telling the truth and the other is coincidentally telling a similar false story." Everett, 250 P.38d at 657 (internal quotation marks and citation omitted). Contrary to the majority's suggestion, the court of appeals' use of the doctrine of chances did not "box" in its analysis of the trial court's ruling, maj. op. 117, but rather provided an objective and proper means by which the *282court of appeals could analyze the trial court's theory of logical relevance.
{42 Jones's alleged sexual assaults in Florida and Louisiana were neither identical to one another nor identical to the alleged conduct involving J.R. However, both alleged sexual assaults possessed general similarities to the alleged conduct involving J.R., which the trial court found. The court of appeals determined that these similarities were insufficient to admit the evidence under CRE 404(b) or section 16-10-3801, but it failed to analyze the purpose for which the evidence was offered. Because evidence of Jones's two other alleged sexual assaults was introduced to rebut Jones's defense of consent rather than to establish Jones's identity, it was necessary only that the similarities among them be general in nature. Thus, in my view there was no abuse of discretion by the trial court.
143 For these reasons, I concur in the judgment.